Case 1:20-cv-01248-RM-NRN Document 75 Filed 08/19/21 USDC Colorado Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-01248-RM-NRN

  NICHOLAS JASON HALL,

  Plaintiff,

  v.

  STEVE REAMS, Sheriff, in official capacity;
  DEPUTY VAN EATON, in his individual and official capacities;
  SGT TODD, in his individual and official capacities,

  Defendants.


       REPORT AND RECOMMENDATION ON DEFENDANTS’ MOTION TO DISMISS
             PLAINTIFF’S AMENDED PRISONER COMPLAINT (Dkt. #56)


  N. REID NEUREITER
  United States Magistrate Judge

          This case is before the Court pursuant to an Order (Dkt. #57) issued by Judge

  Raymond P. Moore referring on Defendants’ Motion to Dismiss Plaintiff’s Amended

  Prisoner Complaint (Dkt. #56) (the “Motion”). The Court has carefully considered the

  Motion, Plaintiff’s Response to Motion to Dismiss Amended Complaint (Dkt. #69) (the

  “Response”), and Defendant’s Reply in Support of Defendant’s Motion to Dismiss

  Plaintiff’s Second Amended Prisoner Complaint. (Dkt. #72.) The Court heard argument

  on the Motion on June 17, 2021. (See Dkt. #73.) The Court has taken judicial notice of

  the Court’s file, considered the applicable Federal Rules of Civil Procedure and case

  law, and makes the following recommendation.

                                      BACKGROUND

          Mr. Hall filed his Second Amended Prisoner Complaint on January 15, 2021.
Case 1:20-cv-01248-RM-NRN Document 75 Filed 08/19/21 USDC Colorado Page 2 of 20


  


  (Dkt. #46.) Due to its brevity, “Claim One” of the Second Amended Prisoner Complaint

  is transcribed in its entirety below:

         On 9/18/18 I was the victim of excessive force when I was shot in my left
         leg, at close range, with a projectile from a military style shotgun by deputy
         Van Eaton. I was in a secure area and posed no threat to myself, staff, or
         other inmates. The extreme level of force that was used against me was
         used because of my unwillingness to change into a smaller pair of pants.
         This was confirmed by deputy Van Eaton in his response to my grievance
         which I have submitted to the court. This violates my eighth amendment to
         be free of excessive force and constitutes cruel and unusual punishment.
         The force that was used was not applied in a good faith effort to maintain or
         restore discipline but instead was used to maliciously and sadisticaly [sic]
         cause harm. As a result I have sustained permanent nerve and tissue
         damage. The unnecessary and wanton infliction of pain was ordered by
         [Sergeant] Todd. This was made possible by policies approved of an
         enacted by Sheriff Steve Reams. At the time I was shot I had my hands in
         the air and my back was to the officers, I was being submissive in every
         way possible. This can be confirmed by body cam and surveillance
         cameras. Staff had available to them pepper spray and tazers [sic] which
         were never utilized.

  (Dkt. #46 at 4.) Defendants (and the Court) broadly construe Mr. Hall’s allegations to

  allege claims under 42 U.S.C. § 1983 for violation of the Eighth Amendment,

  supervisory liability, and municipal liability. Mr. Hall seeks a declaration that Defendants

  violated his constitutional rights, injunctive relief requiring Defendants to stop the

  practice of using non-lethal projectiles on prisoners, and compensatory and punitive

  damages.

         Defendants seek dismissal of all of Mr. Hall’s claims. They argue that he has

  failed to state a claim for municipal liability against Sheriff Reams and failed to

  adequately allege that Deputy Van Eaton or Sergeant Todd violated his Eighth

  Amendment rights. Defendant also argues that Defendants Deputy Van Reams and

  Sergeant Todd are entitled to qualified immunity. Finally, Defendants argue that Mr. Hall

  has failed to state a claim for injunctive relief or punitive damages.



                                                2
Case 1:20-cv-01248-RM-NRN Document 75 Filed 08/19/21 USDC Colorado Page 3 of 20


  


                                     LEGAL STANDARDS

      I. Pro Se Plaintiff

         Mr. Hall is proceeding pro se. The Court, therefore, “review[s] his pleadings and

  other papers liberally and hold[s] them to a less stringent standard than those drafted by

  attorneys.” Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations

  omitted). However, a pro se litigant’s “conclusory allegations without supporting factual

  averments are insufficient to state a claim upon which relief can be based.” Hall v.

  Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). A court may not assume that a plaintiff

  can prove facts that have not been alleged, or that a defendant has violated laws in

  ways that a plaintiff has not alleged. Associated Gen. Contractors of Cal., Inc. v. Cal.

  State Council of Carpenters, 459 U.S. 519, 526 (1983); see also Whitney v. New

  Mexico, 113 F.3d 1170, 1173–74 (10th Cir. 1997) (court may not “supply additional

  factual allegations to round out a plaintiff’s complaint”); Drake v. City of Fort Collins, 927

  F.2d 1156, 1159 (10th Cir. 1991) (the court may not “construct arguments or theories for

  the plaintiff in the absence of any discussion of those issues”). A plaintiff’s pro se status

  does not entitle him to an application of different rules. See Montoya v. Chao, 296 F.3d

  952, 957 (10th Cir. 2002).

      II. Failure to State a Claim Upon Which Relief Can be Granted

         To survive a Rule 12(b)(6) motion to dismiss, the complaint must contain

  “enough facts to state a claim to relief that is plausible on its face.” Ridge at Red Hawk,

  L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (quoting Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 570 (2007)). A plausible claim is one that “allows the court to

  draw the reasonable inference that the defendant is liable for the misconduct alleged.”




                                                3
Case 1:20-cv-01248-RM-NRN Document 75 Filed 08/19/21 USDC Colorado Page 4 of 20


  


  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While courts must accept well-pled

  allegations as true, purely conclusory statements are not entitled to this presumption. Id.

  at 678, 681. Therefore, so long as the plaintiff pleads sufficient factual allegations such

  that the right to relief crosses “the line from conceivable to plausible,” he has met the

  threshold pleading standard. Twombly, 550 U.S. at 556, 570.

      III. Qualified Immunity

         “Qualified immunity balances two important interests—the need to hold public

  officials accountable when they exercise power irresponsibly and the need to shield

  officials from harassment, distraction, and liability when they perform their duties

  reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). When a defendant asserts

  the defense of qualified immunity, the burden shifts to the plaintiff to overcome the

  asserted immunity. Riggins v. Goodman, 572 F.3d 1101, 1107 (10th Cir. 2009). To

  determine resolve a government official’s qualified immunity claims, a court must “The

  plaintiff must “decide whether the facts that a plaintiff has alleged . . . make out a

  violation of a constitutional right” and “whether the right at issue was ‘clearly

  established’ at the time of defendant’s alleged misconduct.” Pearson, 555 U.S. at 232 .

  A reviewing court has discretion to address either prong first. Id. at 236.

         Raising a qualified immunity defense in a motion to dismiss “subjects the

  defendant to a more challenging standard of review than would apply on summary

  judgment.” Sayed v. Virginia, 744 F. App’x 542, 545-46 (10th Cir. 2018) (quoting

  Peterson v. Jensen, 371 F.3d 1199, 1201 (10th Cir. 2004)). “At the motion to dismiss

  stage, it is the defendant’s conduct as alleged in the complaint that is scrutinized for

  objective legal reasonableness.” Id. at 546 (quoting Thomas v. Kaven, 765 F.3d 1183,




                                                4
Case 1:20-cv-01248-RM-NRN Document 75 Filed 08/19/21 USDC Colorado Page 5 of 20


  


  1194 (10th Cir. 2014)). Accordingly, to survive a motion to dismiss, a plaintiff “need ‘only

  allege enough factual matter’ to state a claim that is ‘plausible on its face and provide

  fair notice to a defendant.’” Id. (quoting Keith v. Koerner, 707 F.3d 1185, 1188 (10th Cir.

  2013)).

                                            ANALYSIS

      I. Official Capacity Claims

             a. Official Capacity Claims Against Deputy Van Eaton and Sergeant
                Todd

         As a threshold matter, “an official-capacity suit is, in all respects other than name,

  to be treated as a suit against the entity. It is not a suit against the official personally, for

  the real party in interest is the entity.” Ebonie S. ex rel. Mary S. v. Pueblo Sch. Dist. 60,

  819 F. Supp. 2d 1179, 1185 (D. Colo. 2011) (citing Kentucky v. Graham, 473 U.S. 159,

  166 (1985)), aff’d sub nom. Ebonie S. v. Pueblo Sch. Dist. 60, 695 F.3d 1051 (10th Cir.

  2012). Mr. Hall sues all Defendants—Sheriff Reams, Deputy Van Eaton, and Sergeant

  Todd—in their official capacities. Here, Sheriff Reams is the proper party for Mr. Hall’s

  official capacity claims. The claims against Deputy Van Eaton and Sergeant Todd in

  their official capacities are superfluous and, in the interest of judicial economy should be

  dismissed. See id. (holding that dismissal of official capacity claims against individual

  defendants was “warranted as a matter of judicial economy and efficiency”).

             b. Official Capacity/Municipal Liability Claim Against Sheriff Reams

         Mr. Hall’s surviving official capacity claim against Sherriff Reams (which is, in

  effect, a claim against the Weld County Sheriff’s Office) should be dismissed without

  prejudice because it fails to state a claim. Local governing bodies can be sued directly

  under § 1983 only where “the action that is alleged to be unconstitutional implements or



                                                  5
Case 1:20-cv-01248-RM-NRN Document 75 Filed 08/19/21 USDC Colorado Page 6 of 20


  


  executes a policy statement, ordinance, regulation, or decision officially adopted and

  promulgated by that body’s officers.” Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S.

  658, 690 (1978). To state a claim for municipal liability under § 1983 for the actions of a

  municipal employee, a plaintiff must allege sufficient facts demonstrating “(1) that a

  municipal employee committed a constitutional violation; and (2) that a municipal policy

  or custom was the moving force behind the constitutional deprivation.” Jiron v. City of

  Lakewood, 392 F.3d 410, 419 (10th Cir. 2004). A plaintiff must further show that “the

  policy was enacted or maintained with deliberate indifference to an almost inevitable

  constitutional injury.” Schneider v. City of Grand Junction Police Dep’t, 717 F.3d 760,

  769 (10th Cir. 2013). “The deliberate indifference standard may be satisfied when the

  municipality has actual or constructive notice that its action or failure to act is

  substantially certain to result in a constitutional violation, and it consciously or

  deliberately chooses to disregard the risk of harm.” Barney v. Pulsipher, 143 F.3d 1299,

  1307 (10th Cir. 1998) (citation omitted). Thus, to state a claim under § 1983 for

  deliberate indifference based on a policy or practice, plaintiff must allege “(1) official

  policy or custom, (2) causation, and (3) state of mind.” Schneider, 717 F.3d at 769.

         An official policy or custom can take one of several forms:

         (1) a formal regulation or policy statement; (2) an informal custom
         amounting to a widespread practice that, although not authorized by written
         law or express municipal policy, is so permanent and well settled as to
         constitute a custom or usage with the force of law; (3) the decisions of
         employees with final policymaking authority; (4) the ratification by such final
         policymakers of the decisions—and the basis for them—of subordinates to
         whom authority was delegated subject to these policymakers’ review and
         approval; or (5) the failure to adequately train or supervise employees, so
         long as that failure results from deliberate indifference to the injuries that
         may be caused.

  Waller v. City & Cnty. of Denver, 932 F.3d 1277, 1283 (10th Cir. 2019).



                                                 6
Case 1:20-cv-01248-RM-NRN Document 75 Filed 08/19/21 USDC Colorado Page 7 of 20


  


         Mr. Hall’s sole allegation to support a municipal liability claim is that the use of

  force in his case “was made possible by policies approved of and enacted by Sheriff

  Steve Reams.” (Dkt. 46 at 4.) This single, conclusory allegation is insufficient to

  plausibly demonstrate the existence of an official policy or custom in any form. See,

  e.g., Erickson v. City of Lakewood, Colo., 489 F. Supp. 3d 1192, 1206 (D. Colo. 2020)

  (dismissing municipal liability claim where plaintiff failed to sufficiently allege an official

  policy or practice).

         In his Response, Mr. Hall alleges that he was “not the first inmate to be shot” and

  that “[s]everal inmates have suffered extensive injuries because of the utilization of this

  practice,” including an individual who “sufferred [sic] so much damage to his leg that his

  leg had to be amputated from the knee down.” (Dkt. #69 at 2–3.) Though Courts can

  infer the existence of an official policy or custom where a “systematic pattern” suggests

  a “policy in some form was the motivating force,” Erickson, 489 F. Supp. 3d at 1206

  (citations omitted), the Court is limited to assessing the legal sufficiency of the

  allegations contained within the Second Amended Prisoner Complaint. See Car

  Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1107 (7th Cir. 1984) (holding that “it is

  axiomatic that the complaint may not be amended by the briefs in opposition to a motion

  to dismiss”) (citations omitted). Thus, the Court does not consider whether Mr. Hall’s

  allegations, asserted for the first time in the Response, plausibly demonstrate a

  systematic pattern evidencing the existence of a policy.

         Because Mr. Hall has not sufficiently alleged the existence of an official policy or

  custom in the operative complaint, the municipal liability claim should be dismissed

  without prejudice. Although, now having been notified of the deficiencies in this claim,




                                                  7
Case 1:20-cv-01248-RM-NRN Document 75 Filed 08/19/21 USDC Colorado Page 8 of 20


  


  Mr. Hall may well seek leave to amend to add additional details and circumstances that

  are presently lacking from the operative complaint.

         II. Individual Capacity Claims against Deputy Van Eaton and
             Sergeant Todd

            a. Deputy Van Eaton

         Defendants argue that Mr. Hall fails to state a viable excessive force claim

  against Deputy Van Eaton. They also argue that Deputy Van Eaton is entitled to

  qualified immunity. At this stage of the litigation, the Court disagrees.

                1. Failure to State a Claim

         First, the Court considers whether Mr. Hall has plausibly pled a violation of Eighth

  Amendment. “The use of excessive force by jail officials violates a prisoner’s rights

  under the Eighth Amendment’s Cruel and Unusual Punishments Clause when the

  prisoner is subjected to an ‘unnecessary and wanton infliction of pain.’” Miller v. Glanz,

  948 F.2d 1562, 1566 (10th Cir. 1991) (quoting Whitley v. Albers, 475 U.S. 312, 319

  (1986); see also Whitley, 475 U.S. at 312 (constitutional inquiry is directed at whether

  the prisoner was subjected to an “unnecessary and wanton infliction of pain”). The

  Court’s Eighth Amendment analysis must take into consideration the highly-charged

  prison environment. See Sampley v. Ruettgers, 704 F.2d 491, 496 (10th Cir. 1983)

  (recognizing that in maintaining control of inmates, a prison guard often is called upon to

  “make instantaneous, on-the-spot decisions concerning the need to apply force without

  having to second-guess himself”).

         An excessive force claim involves a two-pronged analysis: “(1) an objective

  prong that asks if the alleged wrongdoing was objectively harmful enough to establish a

  constitutional violation, and (2) a subjective prong under which the plaintiff must show



                                                8
Case 1:20-cv-01248-RM-NRN Document 75 Filed 08/19/21 USDC Colorado Page 9 of 20


  


  that the officials act[ed] with a sufficiently culpable state of mind.” Smith v. Cochran, 339

  F.3d 1205, 1212 (10th Cir. 2003) (internal quotation marks and citation omitted).

         The objective prong “is contextual and responsive to contemporary standards of

  decency.” Whitington v. Sokol, No. 06-cv-01245-PAB-CBS, 2009 WL 2588762, at *8 (D.

  Colo. Aug. 18, 2009) (quoting Hudson v. McMillian, 503 U.S. 1, 6–7 (1992)). Although

  not every malevolent touch by a prison official rises to the level of a constitutional

  violation, Hudson, 503 U.S. at 9 (citation omitted), a plaintiff is not required to sustain

  either serious or significant injuries to satisfy the objective component of an Eighth

  Amendment excessive force claim. See id; see also Northington v. Jackson, 973 F.2d

  1518, 1523 (10th Cir. 1992) (holding that significant physical injury is not required for an

  Eighth Amendment excessive force claim because the constitutional inquiry is on

  whether the infliction of pain was unnecessary and wanton). “Injury and force . . . are

  only imperfectly correlated, and it is the latter that ultimately counts. An inmate who is

  gratuitously beaten by guards does not lose his ability to pursue an excessive force

  claim merely because he has the good fortune to escape without serious injury.” Wilkins

  v. Gaddy, 559 U.S. 34, 38 (2010). Nevertheless, “[t]he extent of injury may also provide

  some indication of the amount of force applied. Id. at 37 (internal citations omitted). The

  Court has no doubt that the injuries alleged by Mr. Hall—nerve and tissue damage—are

  serious and significant enough to satisfy the objective component.

         The subjective prong of the excessive force analysis asks whether the defendant

  had a sufficiently culpable mind. This element focuses “on whether force was applied in

  a good faith effort to maintain or restore discipline, or maliciously and sadistically for the

  very purpose of causing harm.” Webb v. Sterling Corr. Officer Delaney, No. 14-cv-1461-




                                                9
Case 1:20-cv-01248-RM-NRN Document 75 Filed 08/19/21 USDC Colorado Page 10 of 20


   


   RBJ-CBS, 2016 WL 931218, at *3 (D. Colo. Mar. 11, 2016) (citing Smith, 339 F.3d at

   1212). “Whether pain is wantonly and unnecessarily inflicted depends, at least in part,

   on whether force could have plausibly been thought to be necessary to maintain order

   in the institution and to maintain the safety of the prison personnel or inmates.”

   Whitington, 2009 WL 2588762, at *8 (quoting Hickey v. Reeder, 12 F.3d 754, 758 (8th

   Cir. 1993)); see also Serna v. Colo. Dep’t of Corr., 455 F.3d 1146, 1152 (10th Cir. 2006)

   (noting that the court “can infer malicious, sadistic intent from . . . conduct itself where

   ‘there can be no legitimate purpose’ for the officers’ conduct”). In deciding whether the

   use of force was necessary or malicious, a court must consider “the need for application

   of force, the relationship between that need and the amount of force used, the threat

   reasonably perceived by the responsible officials, and any efforts made to temper the

   severity of a forceful response.” Stevenson v. Cordova, No. 14-cv-00649-CBS, 2016 WL

   5791243, at *17 (D. Colo. Oct. 4, 2016), aff’d, 733 F. App’x 939 (10th Cir. 2018) (citation

   omitted).

          Mr. Hall alleges that Deputy Van Eaton violated his Eighth Amendment rights by

   shooting him in the leg, at close range, with a non-lethal projectile for refusing to change

   his pants. (Dkt. #46 at 4.) He claims that he had his hands in the air and with his back to

   the officers, and that he was being “submissive in every way possible.” (Id.) At this

   stage of the litigation, Mr. Hall has plausibly alleged that Deputy Van Eaton violated his

   Eighth Amendment constitutional rights. Accepting Mr. Hall’s allegations as true, this

   was not a situation, such as a prison riot or a belligerent inmate, where the use of force

   was possibly necessary to restore order. Instead, Mr. Hall was shot with in the leg with a

   non-lethal projectile because he refused to change into a smaller pair of pants, all while




                                                 10
Case 1:20-cv-01248-RM-NRN Document 75 Filed 08/19/21 USDC Colorado Page 11 of 20


   


   he alleges that he had his hands raised, his back turned towards Deputy Van Eaton,

   and was being submissive. Under these circumstances, a jury could find that the use of

   a non-lethal projectile at close range was excessive. See, e.g., Giron v. Corr. Corp. of

   Am., 191 F.3d 1281, 1290 (10th Cir. 1999) (“Where no legitimate penological purpose

   can be inferred from a prison employee’s alleged conduct . . . the conduct itself

   constitutes sufficient evidence that force was used “maliciously and sadistically for the

   very purpose of causing harm.”); Merritt v. Hawk, 153 F. Supp. 2d 1216, 1223 (D. Colo.

   2001) (rejecting defendants’ argument that plaintiff “failed to allege defendants

   manifested a malicious or sadistic state of mind during” alleged excessive force

   incidents, and that plaintiff’s allegations of unnecessary force were “sufficient to allow a

   reasonable jury to infer defendants were acting with malicious and sadistic intent”) This

   is particularly true where, as Mr. Hall alleges, prison staff had less harmful means

   available to them, such as tasers and pepper spray, to “temper the severity of a forceful

   response.” Green v. Denning, 465 F. App’x 804, 807 (10th Cir. 2012).

          Defendants argue that the Step 1 Grievance Response, included as part of the

   Second Amended Prisoner Complaint (see Dkt. #46 at 7–8) (the “Grievance

   Response”), provides important factual details demonstrating that Deputy Van Eaton’s

   use of force was constitutional. Namely, Defendants suggest that the Grievance

   Response provides the reason that Mr. Hall was asked to change his clothes, and

   demonstrates “various forms of noncompliance” from Mr. Hall, as well as his “history of

   assaultive behavior,” rendering Mr. Hall’s complaint contradictory, unreliable, and

   insufficient to state a claim under Rule 12(b)(6). (See Dkt. 56 at 11.)




                                                11
Case 1:20-cv-01248-RM-NRN Document 75 Filed 08/19/21 USDC Colorado Page 12 of 20


   


             The Court disagrees. Though the Grievance Response is included as part of the

   Second Amended Prisoner Complaint and can appropriately be considered,1 the Court

   does not treat the factual assertions from Deputy Van Eaton contained in the Grievance

   Response as true. Instead, the Court must draw all inferences in the light most

   favorable to Mr. Hall. Under this lens, the Grievance Response supports Mr. Hall’s

   allegation that he exhausted all administrative remedies. (See Dkt. 46 at 5.) Further, it

   suggests that Mr. Hall actually complained of being shot in the left leg, has severe and

   permanent nerve, muscle, and tissue damage, cannot feel two of his toes and limps

   when he walks, and was “defenseless and non-threatening and not warned that force

   was going to be used.” (Dkt. #46 at 7-8.) Indeed, according to the Second Amended

   Prisoner Complaint, Mr. Hall attached the Grievance Response as evidence that Deputy

   Van Eaton confirms Mr. Hall was shot for refusing to change into smaller pants. (Dkt.

   #46 at 4.) In the Grievance Response, Deputy Van Eaton never disputes that he used at

   least some force to secure Mr. Hall’s compliance with his order to change pants, which

   lends credence to Mr. Hall’s factual allegations. Ultimately, Deputy Van Eaton’s written

   response to Mr. Hall’s grievance, including his justification for the use of force, cannot

   be accepted as true to defeat the factual allegations in the Second Amended Prisoner

   Complaint. The Court does not decide fact issues at the motion to dismiss stage; such

   arguments are best left for summary judgment or trial.


                                  
   1
       “[T]he district court may consider documents referred to in the complaint if the
   documents are central to the plaintiff's claim and the parties do not dispute the
   documents’ authenticity.” Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1216 (10th Cir.
   2007) (quoting Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th Cir. 2002)); see
   also GFF Corp. v. Assoc. Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir.
   1997) (“[i]f a document is referenced in and central to a complaint, a court need not
   convert the motion but may consider that document on a motion to dismiss.”)


                                                  12
Case 1:20-cv-01248-RM-NRN Document 75 Filed 08/19/21 USDC Colorado Page 13 of 20


   


          At this point in the proceedings, Mr. Hall’s plausible claim for violation of the

   Eighth Amendment should proceed against Deputy Van Eaton.

                  2. Qualified Immunity

          The Court next determines whether Deputy Van Eaton is entitled to qualified

   immunity. As discussed above, Mr. Hall has sufficiently alleged a violation of his

   constitutional rights, so the first prong of the qualified immunity analysis—whether

   plaintiff has sufficiently alleged a constitutional violation—is satisfied. See Pearson, 555

   U.S. at 232.

          The second prong requires the Court to determine whether the right allegedly

   violated was clearly established at the time of the alleged unlawful activity. Id. “A right is

   clearly established in this circuit ‘when a Supreme Court or Tenth Circuit decision is on

   point, of if the clearly established weight of authority from other courts shows that the

   right must be as the plaintiff maintains.’” Kaven, 765 F.3d at 1194 (citation omitted). A

   right is also clearly established if “a general constitutional rule already identified in the

   decisional law [applies] with obvious clarity to the specific conduct” at issue. United

   States v. Lanier, 520 U.S. 259 (1997). The inquiry should not be “a scavenger hunt for

   prior cases with precisely the same facts” but instead “whether the law put officials on

   fair notice that the described conduct was unconstitutional.” Pierce v. Gilchrist, 359 F.3d

   1279, 1298 (10th Cir. 2004) (citing Hope v. Pelzer, 536 U.S. 730, 741 (2002)). Thus,

   “[t]he relevant, dispositive inquiry in determining whether a right is clearly established is

   whether it would be clear to a reasonable officer that his conduct was unlawful in the

   situation he confronted.” Kaven, 765 F.3d at 1194.

          It is important to bear in mind that this defense is being evaluated in relation to a




                                                 13
Case 1:20-cv-01248-RM-NRN Document 75 Filed 08/19/21 USDC Colorado Page 14 of 20


   


   Rule 12(b)(6) motion, so Deputy Van Eaton is subject “to a more challenging standard of

   review than would apply on summary judgment.” Id. (quoting Peterson, 371 F.3d at 1201);

   see also Sayed, 744 F. App’x at 545–46 (citation omitted). As a result, it is Deputy Van

   Eaton’s conduct “as alleged in the complaint that is scrutinized for ‘objective legal

   reasonableness.’” Kaven, 765 F.3d at 1194 (quoting Behrens v. Pelletier, 516 U.S. 299,

   309 (1996)). Thus, when addressing the issue of qualified immunity at the motion to

   dismiss, rather than summary judgment stage, Mr. Hall need only allege a constitutional

   violation that is plausible on its face. Sayed, 744 F. App’x at 545–46; Torres v. White, No.

   08CV196JHPFHM, 2009 WL 37617, at *2 (N.D. Okla. Jan. 6, 2009).2

          Mr. Hall’s right to be free from excessive force under the Eighth Amendment’s

   prohibition against cruel and unusual punishment was clearly established at the time of

   Deputy Van Eaton’s conduct. Indeed, “[i]t has long been established that convicted

   prisoners subjected to malicious and sadistic attacks are entitled to at least the

   protection of the Eighth Amendment.” Holmes v. Dailey, No. 97-2418-JWL, 1998 WL

   709621, at *4 (D. Kan. Aug. 14, 1998); see also Martin A. Schwartz & John E. Kirklin,

   Section 1983 Litigation § 3.17, at 287 (1997) (“A prisoner who shows that prison officials

   used force maliciously and sadistically” has “established that the officials violated clearly



                               
   2
     It is not uncommon for courts to defer ruling on qualified immunity until the summary
   judgment stage. See, e.g., Harvey v. Gonzalez, No. 14-cv-02174-RBJ-NYW, 2015 WL
   13730685, at *7 (D. Colo. Nov. 24, 2015), report and recommendation adopted, No. 14-
   cv-002174-RBJ-NYW, 2015 WL 9462057 (D. Colo. Dec. 28, 2015) (reasoning that
   ruling “on Defendant’s assertion of qualified immunity . . . is an inquiry better suited for
   summary judgment once a factual record is developed.”); Torres, 2009 WL 37617 at *3
   (same); cf. Maxey by Maxey v. Fulton, 890 F.2d 279, 281 (10th Cir. 1989) (district
   court’s order denying Rule 12(b)(6) motion to dismiss “did not conclusively and finally
   deny [defendant]’s entitlement to qualified immunity, but merely deferred that issue
   pending development of a sufficient factual record”).


                                                14
Case 1:20-cv-01248-RM-NRN Document 75 Filed 08/19/21 USDC Colorado Page 15 of 20


   


   established law.”). Thus, Deputy Van Eaton is not entitled to qualified immunity at this

   time.

              b. Sergeant Todd

           Sergeant Todd also alleges that Mr. Hall has failed to allege a violation of the

   Eighth Amendment, and that he is entitled to qualified immunity. Again, the Court

   disagrees.

                  1. Failure to State a Claim

           Mr. Hall’s claim against Sergeant Todd appears to be based on a theory of

   supervisory liability for his role in ordering Deputy Van Eaton’s use of force. “[A] plaintiff

   must satisfy three elements to establish a successful § 1983 claim against a defendant

   based on his or her supervisory responsibilities: (1) personal involvement; (2) causation;

   and (3) state of mind.” Estate of Strong v. City of Northglenn, Colo., 2018 WL 1640251,

   at *5 (D. Colo. Apr. 5, 2018) (quoting Estate of Booker v. Gomez, 745 F.3d 405, 435

   (10th Cir. 2014)). The causation element “requires the plaintiff to show that the

   defendant’s alleged action(s) caused the constitutional violation by setting in motion a

   series of events that the defendant knew or reasonably should have known would cause

   others to deprive the plaintiff of her constitutional rights.” Id. Thus, a supervisory liability

   claim requires “an affirmative link between the supervisor and the constitutional

   violation, meaning more than a supervisor’s mere knowledge of his subordinate’s

   conduct.” Id. “A plaintiff may satisfy this standard by showing the defendant-supervisor

   personally directed the violation or had actual knowledge of the violation and

   acquiesced in its continuance.” Jenkins v. Wood, 81 F.3d 988, 995 (10th Cir. 1996)

   (citations omitted).




                                                  15
Case 1:20-cv-01248-RM-NRN Document 75 Filed 08/19/21 USDC Colorado Page 16 of 20


   


          Defendants argue that Mr. Hall’s Second Amended Prisoner Complaint is

   deficient because it does not allege to whom Sergeant Todd gave the order for Deputy

   Van Eaton to shoot the projectile at Mr. Hall. They also seem to suggest that the lack of

   “explanation for the circumstances of Sergeant Todd’s alleged order” means that

   Sergeant Todd does not have fair notice as to the claims against him. (Dkt. #56 at 8.)

   Such arguments are disingenuous. There is no question that Mr. Hall complains of

   excessive force used against him on September 18, 2018, while he was held in the

   Weld County Jail, and that Sergeant Todd is allegedly the one who ordered the

   excessive force. Accordingly, Sergeant Todd has adequate notice of Mr. Hall’s plausible

   allegations against him.

          Mr. Hall alleges that “the unnecessary and wanton infliction of pain”—i.e. Deputy

   Van Eaton shooting a non-lethal projectile from close-range at his leg—“was ordered by

   [Sergeant] Todd.” (Dkt. 46 at 4 (emphasis added).) Accepting these allegations as true

   and drawing all inferences in his favor, Mr. Hall has plausibly alleged that Sergeant

   Todd was present on September 18, 2018 when Mr. Hall refused to change into smaller

   pants, and ordered Deputy Van Eaton to shoot Mr. Hall in the leg with a non-lethal

   projectile out of a shotgun. Sergeant Todd’s order thus “set in motion a series of events

   that the defendant knew or reasonably should have known would cause others to

   deprive the plaintiff of [his] constitutional rights.” Schneider, 717 F.3d at 768 (citations

   and internal quotations omitted). Mr. Hall need not, as Defendant argues, explain the

   underlying circumstances that led to the use of force. As stated previously, questions

   concerning whether the use of force was necessary and justified are appropriately

   resolved at the summary judgment stage or at trial. At this stage, we accept as true Mr.




                                                 16
Case 1:20-cv-01248-RM-NRN Document 75 Filed 08/19/21 USDC Colorado Page 17 of 20


   


   Hall’s allegations plausibly demonstrating that the use of force was neither necessary

   nor justified.

          Further, Mr. Hall has sufficiently alleged facts creating an inference that Sergeant

   Todd had a culpable state of mind. “Precisely what state of mind is required for

   individual liability [of a supervisor] depends on the type of claim a plaintiff brings.”

   Schneider, 717 F.3d at 769. Mr. Hall asserts a § 1983 claim for violation of the Eighth

   Amendment based on an official’s use of excessive physical force. Thus, the applicable

   state of mind is whether the official applied force “maliciously and sadistically for the

   very purpose of causing harm” or used force “with a willingness that [harm] occur.”

   Farmer v. Brennan, 511 U.S. 825, 835 (1994) (internal citations and quotations omitted,

   brackets in original).

          As previously discussed with respect to Deputy Van Eaton, Mr. Hall has plausibly

   alleged conduct that a jury could find was malicious and sadistic instead of necessary

   for maintenance or restoration of order, and Sergeant Todd allegedly gave the order

   authorizing such conduct. Thus, though brief, Mr. Hall’s allegations in the Second

   Amended Prisoner Complaint are sufficient to state a claim for supervisory liability

   against Sergeant Todd. See Rustgi v. Reams, No. 20-cv-0945-WJM-STV, 2021 WL

   1698142, at *8 (D. Colo. Apr. 29, 2021) (finding that plaintiff had adequately plead

   supervisory liability where plaintiff claimed that subordinates acted in accordance with

   directions of supervisor on scene).

                    2. Qualified Immunity

          As with Deputy Van Eaton, the Court finds that Mr. Hall has stated a claim

   against Sergeant Todd for violation of his clearly established Eighth Amendment rights.




                                                 17
Case 1:20-cv-01248-RM-NRN Document 75 Filed 08/19/21 USDC Colorado Page 18 of 20


   


   Therefore, Sgt. Todd is not entitled to qualified immunity.

                III. Claim for Injunctive Relief

          Typically, injunctive relief is not available after an inmate has been transferred

   out of the institution where the injury took place. See Mitchell v. Estrada, 225 F. App’x

   737, 741 (10th Cir. 2007) (“An inmate’s transfer from a prison facility generally moots

   claims for declaratory and injunctive relief related to conditions of confinement.”); Jordan

   v. Sosa, 654 F.3d 1012, 1027 (10th Cir. 2011) (“Where the prisoner’s claims for

   declaratory or injunctive relief relate solely to the conditions of confinement at the penal

   institution at which the prisoner is no longer incarcerated, courts have concluded that

   they are unable to provide the prisoner with effective relief.”). Here, it appears that this

   incident in question took place while Mr. Hall was a parolee being held at Weld County

   Jail. He has since been sentenced and is now in the custody of the Colorado

   Department of Corrections at the Sterling Correctional Facility. (See Dkt. 46 at 2.)

   Accordingly, Mr. Hall’s claim for injunctive relief should be dismissed as moot.

                IV. Claim for Punitive Damages

          Punitive damages “are available only for conduct which is ‘shown to be motivated

   by evil motive or intent, or when it involves reckless or callous indifference to the

   federally protected rights of others.’” Searles v. Van Bebber, 251 F.3d 869, 879 (10th

   Cir. 2001) (quoting Smith v. Wade, 461 U.S. 30, 56 (1983)).

          Defendants argue that Mr. Hall has not alleged facts sufficient to support a claim

   for punitive damages. The Court disagrees. As discussed above, based on Mr. Hall’s

   allegations, a jury could infer that the use of a non-lethal projectile at close range, on a

   prisoner who posed no threat, for the purpose of forcing the prisoner to change pants,




                                                18
Case 1:20-cv-01248-RM-NRN Document 75 Filed 08/19/21 USDC Colorado Page 19 of 20


   


   was unconstitutionally excessive. Further, given that no discovery has been conducted,

   it would be premature for the Court to rule as a matter of law that Deputy Van Eaton and

   Sergeant Todd’s allegedly excessive use of force was (or was not) motivated by some

   evil or malicious intent. This is an issue better suited for a summary judgment motion.

                                        RECOMMENDATION

           WHEREFORE, for the foregoing reasons, it is hereby RECOMMENDED that

   Defendants’ Motion to Dismiss Plaintiff’s Amended Prisoner Complaint be GRANTED

   IN PART and DENIED IN PART as follows:

       x   GRANTED without prejudice as to Mr. Hall’s official capacity claims against all
           Defendants;

       x   DENIED as to Mr. Hall’s individual capacity claims against Deputy Van Eaton
           and Sergeant Todd;

       x   GRANTED without prejudice as to Mr. Hall’s request for injunctive relief; and

       x   DENIED as to Mr. Hall’s request for punitive damages.



   NOTICE: Pursuant to 28 U.S.C. § 636(b)(1)(c) and Fed. R. Civ. P. 72(b)(2), the

   parties have fourteen (14) days after service of this recommendation to serve and

   file specific written objections to the above recommendation with the District

   Judge assigned to the case. A party may respond to another party’s objections

   within fourteen (14) days after being served with a copy. The District Judge need

   not consider frivolous, conclusive, or general objections. A party’s failure to file

   and serve such written, specific objections waives de novo review of the

   recommendation by the District Judge, Thomas v. Arn, 474 U.S. 140, 148-53

   (1985), and also waives appellate review of both factual and legal questions.

   Makin v. Colo.rado Dep’t of Corr., 183 F.3d 1205, 1210 (10th Cir. 1999); Talley v.


                                               19
Case 1:20-cv-01248-RM-NRN Document 75 Filed 08/19/21 USDC Colorado Page 20 of 20




   Hesse, 91 F.3d 1411, 1412-13 (10th Cir. 1996).



                                                BY THE COURT


   Date: August 19, 2021                        _________________________
         Denver, Colorado                       N. Reid Neureiter
                                                United States Magistrate Judge




                                           20
